                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 1 of 23



 1                                                          The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
     PRADYUMNA KUMAR SAMAL,                     )
11                                              )
                                                )   CASE NO. _______________
12         Defendant/Movant,                    )
                                                )   (No. CR18-0214 JLR)
13         v.                                   )
                                                )
14   UNITED STATES OF AMERICA,                  )   MEMORANDUM IN SUPPORT OF
                                                )   MOTION UNDER 28 U.S.C. § 2255 TO
15         Plaintiff/Respondent.                )   VACATE, SET ASIDE, OR CORRECT
                                                )   SENTENCE BY A PERSON IN
16                                              )   FEDERAL CUSTODY
                                                )
17                                              )
                                                )
18
19
           PRADYUMNA KUMAR SAMAL, the defendant/movant herein, by and through
20
     his attorney, Neil M. Fox, respectfully moves this Court pursuant to 28 U.S.C. § 2255 to
21
     vacate his sentence and order re-sentencing.
22
           I.      Introduction
23
           In 2019, this Court sentenced Mr. Samal to serve 87 months in the custody of the
24
     Bureau of Prisons (“BOP”) for mail fraud under 18 U.S.C. § 1341 (Count 1) and for
25
     failure to pay or collect or pay over tax under 26 U.S.C. § 7202 (Count 2). Dkt. 83.
26
     Unfortunately, the Court imposed its sentence based on the wrong Guidelines provisions.
27
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                    Law Office of Neil Fox, PLLC
                                                                        2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                 Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 1                                       206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 2 of 23



 1   A sentence based on the correct Guidelines range would significantly reduce the length
 2   of incarceration in BOP.
 3          United States Probation, defense counsel and the Government all wrongfully
 4   believed that the proper guideline for Count 1 was found in U.S.S.G. § 2B1.1. With
 5   enhancements based upon various specific offense characteristics applicable to § 2B1.1,
 6   the Court calculated Mr. Samal’s total offense level as “28.” With a criminal history
 7   category of “II,” the Court determined the advisory range was 87 to 108 months. Dkt. 89
 8   at 34-35, with the Court imposing the low end (87 months) of the range.
 9          Actually, the proper guideline for Count I is found in § 2L2.1, not § 2B1.1:
10          The allegations underlying this count established an immigration visa fraud
            offense expressly covered by § 2L2.1. Therefore, the district court should
11          have followed the § 2B1.1(c)(3) cross-reference and applied § 2L2.1.
12   United States v. Wang, 944 F.3d 1081, 1084 (9th Cir. 2019).
13          The base level for this guideline is “11.” The only specific offense characteristics
14   that apply are in § 2L2.1(b)(2), because the Government alleged that there were at least
15   100 forged documents (+9) (although the defense believed the number was under 100 with
16   only a “6” level increase).1 With the other adjustments already found by the Court in
17   2019, for obstruction (+2 – § 3C1.1) and organizer (+ 4 – § 3B1.1) and adjusting for
18   acceptance of responsibility (-3 – § 3E1.1), the total offense level would be at most “23,”
19   if not “20.” With a criminal history of “II,” the advisory Guideline range would be at most
20   51-63 months, if not 37-46 months, not 87-108 months.
21          The failure of defense counsel to advocate for the proper Guideline range and their
22   concession that § 2B1.1 applied constituted ineffective assistance of counsel in violation
23   of the Sixth Amendment and Strickland v. Washington, 466 U.S. 668 (1984). The remedy
24   is to vacate the judgment and to resentence Mr. Samal with the proper guideline range.
25
26          1
                    In their objections to the U.S. Probation report, defense counsel claimed that less
27   than 100 fraudulent documents were prepared. Ex. 1 at 1, ¶ 4 (redacted to remove work product
     and private financial information). The Government claimed the number was over 250. Ex 2 at
28
     2, ¶ 2.
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                           Law Office of Neil Fox, PLLC
                                                                               2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                        Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 2                                              206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                  Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 3 of 23



 1          II.      Jurisdiction and Timeliness
 2          Mr. Samal is currently in custody at the Federal Detention Center at SeaTac
 3   (Washington), BOP No. 40098-0086, serving the sentence imposed on him in this case in
 4   2019. This petition is filed pursuant to 28 U.S. Code § 1651, 28 U.S.C. § 2241, 28 U.S.C.
 5   § 2255, FRAP 22, and the Rules Governing Section 2255 Proceedings. This matter is
 6   timely.
 7          The judgment was imposed on September 20, 2019. Dkt. 83. Mr. Samal filed a
 8   timely appeal to the Ninth Circuit. Dkt. 84. The Ninth Circuit issued a memorandum
 9   opinion on June 11, 2020. Dkt. 98. Mr. Samal did not petition the United States Supreme
10   Court for a writ of certiorari, and thus the judgment became final 150 days later.2 See
11   Clay v. United States, 537 U.S. 522, 527 (2003); Gonzalez v. Thaler, 565 U.S. 134, 150
12   (2012). This petition is filed within one year of the date that the judgment became final
13   and thus is timely. 28 U.S.C. § 2255(f)(1).
14          III.     Factual Background
15                   a.     The Charges
16          On April 24, 2018, the Government filed a one-count Complaint, charging Mr.
17   Samal with visa fraud in violation of 18 U.S.C. § 1546. Dkt. 1. On September 12, 2018,
18   a federal grand jury in the Western District of Washington returned a one-count
19   Indictment against Mr. Samal, charging him with visa fraud in violation of 18 U.S.C. §
20   1546(a). Dkt. 15. On April 5, 2019, the Government filed a Superseding Felony
21   Information, charging Mr. Samal with one count of mail fraud, and one count of willfully
22   failing to pay over employment taxes. Dkt. 45. A few days later, on April 9, 2019, the
23   Government filed a Second Superseding Felony Information, charging M. Samal with one
24   count of mail fraud in violation of 18 U.S.C. § 1341 (Count 1), and one count of willfully
25
            2
26                    The normal time for filing a petition for a writ of certiorari is 90 days, Supreme
     Court Rule 13, making September 9, 2020, as the date the judgment would normally have become
27   final. However, on March 19, 2020, due to COVID-19, the Supreme Court changed this time for
     filing a petition for a writ of certiorari to 150 days, Misc. Order 3/19/20, making the date of the
28
     finality of the judgment November 9, 2020.
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                            Law Office of Neil Fox, PLLC
                                                                                2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                         Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 3                                               206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 4 of 23



 1   failing to pay over employment taxes in violation of 26 U.S.C. § 7202 (Count 2). Dkt. 47.
 2   The charge in Count 1 stems from the allegation that Mr. Samal filed fraudulent work visa
 3   petitions for foreign-national employees, Id. at 2-6, while the charge in Count 2 was based
 4   on the allegation that Mr. Samal’s businesses failed to pay over employment taxes to the
 5   Internal Revenue Service (“IRS”) for the certain time periods in 2017 and 2018. Id.
 6          The charges related to two companies run by Mr. Samal, Divensi, Inc. (“Divensi”)
 7   and Azimetry, Inc. (“Azimetry”). Mr. Samal’s companies were in part designed to fill an
 8   important economic role by augmenting the U.S. workforce for companies needing
 9   short-term information technology workers from abroad. The Government alleged that
10   Mr. Samal and his companies submitted false statements and fraudulent documents in
11   1-129 petitions and related materials to obtain H-1B visas for a “pool” of short-term
12   technology workers that allegedly gave Mr. Samal’s companies a competitive advantage
13   over others. See Dkt. 47 at 5-6 (Second Superseding Information), Dkt. 78 at 5
14   (Government sentencing memo).3
15
16
17
18          3
                     Interestingly, in March 2020, the District Court for the District of Columbia issued
19   a decision striking down policies of the Citizenship and Immigration Service (“CIS’) that
     improperly required the submission of various documents for H-1B visas that in fact, by law, did
20   not need to be submitted. ItServe All., Inc. v. Cissna, 443 F. Supp. 3d 14 (D. D.C. 2020). See
21   also Serenity Info Tech, Inc. v. Cuccinelli, 461 F. Supp. 3d 1271 (N.D. Ga. 2020). This led to the
     rescissions of prior policies requiring such documentation for the issuance of H-1B visas. U.S.
22   CIS PM-602-0114 (June 17, 2020).
     Https://www.uscis.gov/sites/default/files/document/memos/PM-602-0114_ITServeMemo.pdf;
23
     See also News Alert, USCIS May Reopen H-1B Petitions Denied Under Three Rescinded Policy
24   Memos (March 12, 2021)
     (https://www.uscis.gov/news/alerts/uscis-may-reopen-h-1b-petitions-denied-under-three-resci
25   nded-policy-memos.
26
              While Mr. Samal does not raise this point to minimize his acceptance of guilt, it is
27   important to recognize the lack of ultimate materiality of some of the alleged false statements,
     false statements on documents improperly required by CIS, which may be evidence in mitigation
28
     of the sentence.
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                             Law Office of Neil Fox, PLLC
                                                                                 2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                          Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 4                                                206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                  Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 5 of 23



 1                   b.       The Guilty Plea and Sentencing
 2          On April 11, 2019, Mr. Samal pled guilty to Counts One and Two under the
 3   Second Superseding Information. Dkt. 51. Mr. Samal admitted that Count 1, the mail
 4   fraud charge, was based on the preparation and submission of fraudulent immigration
 5   documents:
 6          More specifically, in his role as CEO, the Defendant prepared, and caused
            others at the Companies to prepare, fraudulent petitions and petition-related
 7          documents that the Companies submitted to the United States Citizenship
            and Immigration Services (“USCIS”) and United States Department of State
 8          by means of U.S. Mail and commercial carrier. Through these petitions and
            related materials, referred to herein as “H-IB petitions,” the Companies
 9          sought work status and visas for foreign-national employees under the
            specialty-occupation or “H-IB”-visa program. . . .
10
            ...
11
                   The Defendant knowingly included and caused others to include
12          materially false statements and material omissions about the nature and
            location of the purported employment that would be performed by each
13          beneficiary. The Defendant falsely represented that the foreign-national
            employees had been earmarked for extant projects that they purportedly
14          would perform at the Companies’ offices.
15   Dkt. 51 at 7, ¶ 10(a).
16          In the plea agreement, the parties agreed to the use of gain as an alternative
17   measure of loss under § 2B l.1(b)(1), pursuant to application note 3(B), although the
18   “parties agree that they are free to present arguments regarding the applicability of all
19   other provisions of the United States sentencing Guidelines.” Dkt. 51 at 11, ¶ 13. Further,
20   Mr. Samal agreed to waive his right to appeal or to file a collateral attack petition “except
21   as it may relate to the effectiveness of legal representation.” Dkt. 51 at 13, ¶ 16(b).
22          In its Presentence Report, United States Probation calculated Mr. Samal’s total
23   offense level to be “33” with a criminal history category II. Ex. 3 at 10, 12 (filed under
24   seal). Notably, U.S. Probation used the general fraud sentencing guideline, § 2B1.1
25   (2018), to compute Mr. Samal’s offense levels for his mail fraud conviction under Count
26   1, despite that the underlying scheme clearly establishes an offense of visa fraud in
27   violation of 18 U.S.C. § 1546.
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                       Law Office of Neil Fox, PLLC
                                                                           2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                    Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 5                                          206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 6 of 23



 1          Specifically, U.S. Probation calculated the base offense level for mail fraud (Count
 2   1) to be “7” under § 2B1.1(a)(1). Ex. 3 at 9. U.S. Probation then applied a sixteen-level
 3   enhancement for the stipulated gain amount that resulted from the offense which exceeded
 4   $1.5 million under § 2B1.1(b)(1). Id. U.S. Probation then applied a two-level enhancement
 5   for sophisticated means and another two-level increase for using a means of identification
 6   unlawfully to obtain another means of identification pursuant to § 2B1.1(b)(10) and
 7   (b)(11)(C)(i), respectively. Next, U.S. Probation added a four-level role enhancement
 8   under § 3B1.1(a), and a two-level adjustment for obstruction of justice under §3C1.1. Id.
 9   Mr. Samal did not receive a decrease for acceptance of responsibility, although it was
10   recognized that Mr. Samal indicated his intentions of submitting a letter of acceptance of
11   responsibility for the court’s review, but U.S. probation had yet to receive the letter at the
12   time of the report. Id. at 8. U.S. Probation’s report does not mention the cross-reference
13   provision set forth in § 2B1.1(c)(3). Thus, U.S. Probation calculated the total offense
14   level for Count 1 as “33” and the offense level for Count 2 as “20.” Id. at 10.
15          Mr. Samal’s criminal history contains only one misdemeanor conviction of
16   computer intrusion, which stemmed from a previous contract dispute where Mr. Samal’s
17   business completed web development projects for a client who did not pay for the
18   services. Id. at 11. Mr. Samal received two additional criminal history points pursuant to
19   § 4A1.1(d) because he allegedly committed the instant offense while on probation for his
20   prior conviction of computer intrusion. Id. at 12.          Consequently, U.S. Probation
21   determined that Mr. Samal’s total criminal history score was “3”and his Criminal History
22   Category was II. Id.
23          On August 2, 2019, Mr. Samal’s former counsel, Craig Suffian (associated with
24   Emma Scanlan) submitted objections to the U.S. Probation Report. Ex. 1. While counsel
25   disputed U.S. Probation’s determination that Mr. Samal was responsible for submitting
26   250 false petitions to USCIS, noting he was responsible for less than 100 fraudulent
27   petitions, Ex. 1 at 1, ¶ 4, former counsel did not include any objection to the application
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                        Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                     Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 6                                           206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 7 of 23



 1   of § 2B1.1 as opposed to § 2L2.1. Counsel did object to various crime related
 2   enhancements and posited that the total offense level was “21.” Id. at 5, ¶ 30.
 3          The Government responded to Mr. Samal’s objections, arguing that there was
 4   evidence that “Samal’s companies filed over 250 fraudulent petitions.” Ex 2 at 2, ¶ 2.
 5   The Government also did not use § 2L2.1, but disputed Mr. Samal’s various objections
 6   to the crime related enhancements used by U.S. Probation. Ex. 2.
 7          On September 13, 2019, Mr. Samal’s former counsel filed the Defense Sentencing
 8   Memorandum, together with Mr. Samal’s letter of acceptance of responsibility. Using §
 9   2B1.1(a)(1) as a base, not mentioning § 2B1.1(c)(3) or § 2L2.1, counsel argued that the
10   total offense level for Count 1 was “24,” with an advisory range of 57-71 months. Dkt. 76
11   at 3. Counsel asked for a custodial sentence of 18 months. Dkt. 76 at 22.
12          In its sentencing memorandum, the Government sought a custodial sentence of 120
13   months. Dkt. 78 at 26. The Government also relied on § 2B1.1, and argued that the total
14   offense level was 30 with an advisory Guideline range of 108-135 months. Dkt. 78 at 15.
15   The Government repeated its claims that “Samal prepared and signed at least 250 H-1B
16   petitions that claimed, falsely and under penalty of perjury, that the foreign-national
17   employees named in the petitions had been earmarked for purported specialty-occupation
18   projects, and that they would perform those projects at the petitioning company (i.e.,
19   Divensi’s or Azimetry’s) offices.” Dkt. 78 at 4. However, like Mr. Samal’s lawyers, the
20   Government did not mention or apply § 2B1.1(c)(3) or § 2L2.1.
21          At the sentencing hearing held on September 20, 2019, this Court agreed with most
22   of the findings and recommendations of U.S. Probation, but rejected the two-level increase
23   for using a means of identification unlawfully to obtain another means of identification.
24   Dkt. 89 at 33-34. After hearing Mr. Samal’s statements that he had made a mistake and
25   would work to repay what he owed, the Court found his total offense level was 28 with
26   a Guidelines range of 87-108 months. Id. at 33-35. The Court sentenced Mr. Samal to the
27   low end of this range, 87 months’ imprisonment, on Count 1 and 60 months on Count 2,
28   to be followed by three years of supervised release. Dkt. 83.

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                     Law Office of Neil Fox, PLLC
                                                                         2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                  Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 7                                        206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 8 of 23



 1                 c.     The Appeal
 2           Mr. Samal timely filed a notice of appeal. Dkt. No. 91. Although he raised a
 3   different issue of ineffective assistance of counsel on appeal (involving the failure to
 4   object to the criminal history calculation), the Ninth Circuit dismissed Mr. Samal’s appeal
 5   as it being barred by the appeal waiver in the plea agreement, but noted that “any claim
 6   of ineffective assistance of counsel may be raised in a 28 U.S.C. § 2255 motion.” Dkt. 98
 7   at 2.
 8                 d.     The 2255 Motion
 9           Contemporaneous with the filing of this memorandum, Mr. Samal is filing a
10   Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in
11   Federal Custody. As noted, this motion is timely filed within the one year time limit of
12   28 U.S.C. § 2255(f)(1).
13           IV.   Argument
14                 a.     Introduction
15           Although Mr. Samal’s prior counsel vigorously advocated on his behalf, obtaining
16   for their client a prison sentence significantly lower than the 120 months sought by the
17   Government, unfortunately counsel failed to point the Court to the correct Guideline
18   range. Because the allegations of mail fraud in Count 1 were essentially allegations of
19   immigration visa fraud, “the district court should have followed the § 2B1.1(c)(3)
20   cross-reference and applied § 2L2.1.” United States v. Wang, 944 F.3d at 1084. As will
21   be shown below, the advisory Guideline range for Count I was at least only 51-63 months
22   (if not 37-46 months), not 87-108 months.
23           The failure to point out the correct Guideline range constituted ineffective
24   assistance of counsel at sentencing in violation of the Sixth Amendment and Strickland.
25   Because calculation of the proper Guideline range is not only the “starting point” but the
26   “lodestar” of federal sentencing, “the court’s reliance on an incorrect range in most
27   instances will suffice to show an effect on the defendant’s substantial rights.”
28   Molina-Martinez v. United States, ___ U.S. ___, 136 S. Ct. 1338, 1346-47, 194 L. Ed. 2d

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                      Law Office of Neil Fox, PLLC
                                                                          2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                   Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 8                                         206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 9 of 23



 1   444 (2016). Accordingly, the judgment in this case should be vacated and Mr. Samal
 2   should have a new sentencing hearing with the correct Guideline range being used.4
 3                  b.     The Proper Guideline is § 2L2.1
 4          As noted above, the “starting point” and “lodestar” for calculating a federal
 5   criminal sentence is determining the advisory Guideline range. Molina-Martinez v. United
 6   States, 136 S. Ct. at 1346. Although the parties and the Court relied on § 2B1.1 to
 7   calculate the Guideline range for the mail fraud conviction, in fact, the proper Guideline
 8   was § 2L2.1 involving immigration fraud offenses which results in a significantly different
 9   sentence structure.
10          According to the Statutory Index to the Guidelines, the offense guideline that
11   generally applies to the mail fraud conviction under 18 U.S.C. § 1341 is § 2B1.1. U.S.S.G.
12   App. A, Statutory Index. However, the cross-reference provision of § 2B1.1 – §
13   2B1.1(c)(3)5 – instructs a court to use an offense Guideline other than § 2B1.1 in
14   calculating the offense level when the following requirements are satisfied: First, §
15   2B1.1(c)(1) and (c)(2), which reference for offenses involving firearms, explosives, or
16   arson type crimes, must not apply. § 2B1.1(c)(3)(A). Second, the conviction at issue must
17
18          4
                     The Guideline Range for Count 2 was 27 to 33 months (Adjusted Offense Level
19   of “17,” with a Criminal History Category of “II”). The Court imposed a 60 month custodial
     sentence (the maximum) for this count. Dkt. 83 at 2. Because the term was concurrent with the
20   greater term for Count 1, the above-Guidelines sentence on Count 2 was not previously an issue.
21   However, the Court should reconsider this sentence at the same time as it resentences Mr. Samal
     on Count 1.
22
            5
                    § 2B1.1(c)(3) provides:
23
24                  If (A) neither subdivision (1) nor (2) of this subsection applies; (B) the
            defendant was convicted under a statute proscribing false, fictitious, or fraudulent
25          statements or representations generally (e.g., 18 U.S.C. § 1001, § 1341, § 1342,
26          or § 1343); and (C) the conduct set forth in the count of conviction establishes an
            offense specifically covered by an-other guideline in Chapter Two (Offense
27          Conduct), apply that other guideline.
28
     Emphasis added.
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                            Law Office of Neil Fox, PLLC
                                                                                2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                         Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 9                                               206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 10 of 23



 1   be “under a statute proscribing false, fictitious, or fraudulent statements or representations
 2   generally,” which expressly includes 18 U.S.C. § 1341. § 2B1.1(c)(3)(B). Third, “the
 3   conduct set forth in the count of conviction establishes an offense specifically covered by
 4   another guideline in Chapter Two[.]” § 2B1.1(c)(3)(C). When these requirements are met,
 5   the cross-reference provision instructs a court to “apply that other guideline.” Id.
 6          § 2B1.1(c)(3)’s commentary further clarifies that:
 7                  Subsection (c)(3) provides a cross reference to another guideline in
            Chapter Two (Offense Conduct) in cases in which the defendant is
 8          convicted of a general fraud statute, and the count of conviction establishes
            an offense involving fraudulent conduct that is more aptly covered by
 9          another guideline. Sometimes, offenses involving fraudulent statements are
            prosecuted under 18 U.S.C. § 1001, or a similarly general statute, although
10          the offense involves fraudulent conduct that is also covered by a more
            specific statute. Examples include false entries regarding currency
11          transactions, for which §2S1.3 (Structuring Transactions to Evade
            Reporting Requirements) likely would be more apt, and false statements to
12          a customs officer, for which §2T3.1 (Evading Import Duties or Restrictions
            (Smuggling); Receiving or Trafficking in Smuggled Property) likely would
13          be more apt. In certain other cases, the mail or wire fraud statutes, or other
            relatively broad statutes, are used primarily as jurisdictional bases for the
14          prosecution of other offenses. For example, a state employee who
            improperly influenced the award of a contract and used the mails to commit
15          the offense may be prosecuted under 18 U.S.C. § 1341 for fraud involving
            the deprivation of the intangible right of honest services. Such a case would
16          be more aptly sentenced pursuant to §2C1.1 (Offering, Giving, Soliciting,
            or Receiving a Bribe; Extortion Under Color of Official Right; Fraud
17          involving the Deprivation of the Intangible Right to Honest Services of
            Public Officials; Conspiracy to Defraud by Interference with Governmental
18          Functions).
19   § 2B1.1 cmt. n.17 (emphasis added.)
20          Following these instructions spelled out in the Guidelines, in United States v.
21   Wang, supra, the Ninth Circuit reversed and vacated a sentence in a mail fraud case where
22   the district court erred by applying § 2B1.1 to calculate the offense level rather than §
23   2L2.1 because the case really involved immigration visa fraud. Mr. Wang had been
24   prosecuted for defrauding the United States into issuing H-2B nonimmigrant visas for 173
25   foreign construction workers in Guam. Mr. Wang pled guilty to one count each of mail
26   fraud, visa fraud, money laundering, and willful failure to pay over tax. Wang, 944 F.3d
27   at 1084. The district court calculated an offense level of twenty-nine for Mr. Wang’s mail
28   fraud conviction by applying § 2B1.1, including adding twenty levels pursuant to §

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                        Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                     Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 10                                          206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 11 of 23



 1   2B1.1(b) as specific offense characteristics. Id. at 1084-85. Mr. Wang appealed and
 2   argued that, despite his lack of objection to the use of § 2B1.1, the judgment should be
 3   reversed under the plain error doctrine because the proper guideline was § 2L2.1. Id. at
 4   1085.
 5           The Ninth Circuit agreed and reversed. The Circuit examined the conduct alleged
 6   in the indictment and found that the mail fraud count established a visa fraud offense
 7   specifically covered by § 2L2.1. Id. at 1087. Pursuant to § 2L2.1, Wang's offense level for
 8   the mail fraud conviction was twenty-two, significantly lower than the 29-offense level
 9   calculated under § 2B1.1. Id. at 1090. Thus, the Ninth Circuit concluded that the
10   sentencing court plainly erred for failing to follow the cross-reference and for applying
11   § 2B1.1 to Wang's mail fraud conviction, which affected Wang’s substantial rights as well
12   as “the fairness, integrity, or public reputation of judicial proceedings.” Id. at 1088, 1090.
13           Although Wang came out in 2019, the case did not change the law in any respect.
14   Rather, Wang explicitly followed the Ninth Circuit’s established precedent from twenty
15   years earlier in United States v. Velez, 113 F.3d 1035 (9th Cir. 1997). In Velez, the
16   defendant was convicted of several offenses that were part of a large-scale immigration
17   fraud scheme. Id. at 1035-36. Velez sent hundreds of false immigration applications to the
18   federal government, for which he charged applicants fees. Id. at 1036. The district court
19   applied § 2F1.1, the then-applicable general fraud guideline, to calculate Velez’s offense
20   level. Id. at 1037. The district court added a 13-level loss enhancement to account for
21   profit and sentenced Velez to a total of seventy-five months. Id. Relying on the
22   commentary to the general fraud guideline directing a court to apply another guideline
23   which more aptly covered the conviction, the Ninth Circuit reversed and vacated Velez’s
24   sentences, finding that the more applicable guideline was § 2L2.1. Id. at 1037-39. The
25   Circuit specifically held that § 2L2.1 was the appropriate guideline for large scale
26   immigration fraud:
27           We find that the more applicable guideline is § 2L2.1. By its very title §
             2L2.1 concerns false statements relating to naturalization and immigration.
28           Additionally, its substantive language applies to large-scale conspiracies.

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                        Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                     Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 11                                          206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 12 of 23



 1          Indeed, this court last year applied § 2L2.1 to a conspiracy involving at least
            a thousand fraudulent documents from four different locations in the Los
 2          Angeles area. . . .
 3           ...
 4          More to the point, it is apparent that § 2L2.1 includes large conspiracies
            involving fraudulent conduct in immigration matters; § 2L2.1(b)(1) takes
 5          into account whether profit is involved, and § 2L2.1(b)(2) takes into
            account trafficking in various amounts of documents - up to 100 or more.
 6
     Velez, 113 F.3d at 1038.6
 7
            Wang and Velez are also simply applications of well-established precedent. In
 8
     United States v. Aragbaye, 234 F.3d 1101 (9th Cir. 2000), superseded on other grounds
 9
     by Guidelines amendment, as recognized in United States v. McEnry, 659 F.3d 893, 899
10
     n.8 (9th Cir. 2011), the Ninth Circuit held that the defendant’s conviction under a “general
11
     statute” criminalizing the presentation of a false, fictitious, or fraudulent claim against the
12
     United States was properly sentenced under the tax guidelines, rather than the fraud
13
     guideline, where the offense conduct “was at heart a scheme to file fraudulent tax returns
14
     and thus ‘could be considered on a par with’ tax fraud.” Aragbaye, 234 F.3d at 1105; see
15
     also id. (“Although Appellant was charged under § 287 for presenting false claims against
16
     the United States, the entire scheme was based on filing fraudulent tax returns.”).7
17
            Here, although Mr. Samal pleaded guilty to mail fraud under 18 U.S.C. § 1341, at
18
     the heart of the scheme underlying his conviction, as alleged by the Government, was visa
19
     fraud in violation of 18 U.S.C. § 1546, an offense specifically covered by § 2L2.1. See
20
21
22          6
                    Citing United States v. Torres, 81 F.3d 900 (9th Cir. 1996) (applying § 2L2.1 to
23   a conspiracy allegedly involving a thousand fraudulent documents from four different locations
     in the Los Angeles area).
24
            7
                    See also United States v. Kuku, 129 F.3d 1435, 1438-41 (11th Cir. 1997)
25   (remanding for resentencing in case involving false statements on applications for social security
26   cards based on district court’s erroneous selection of fraud guideline, instead of § 2L2.1) (citing
     Velez); United States v. Obiuwevbi, 962 F.2d 1236, 1242 (7th Cir. 1992) (holding that district
27   court properly sentenced defendant under guideline for currency reporting crimes, rather than
     under fraud guideline generally applicable to false statement crime, where indictment “essentially
28
     alleged” that defendant lied to avoid currency reporting requirements).
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                            Law Office of Neil Fox, PLLC
                                                                                2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                         Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 12                                              206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 13 of 23



 1   Statutory Index to the Guidelines, U.S.S.G. App. A, Statutory Index. The elements of visa
 2   fraud include: the defendant (1) knowingly (2) made a false statement (3) that was
 3   material (4) and under oath (5) in an application required by the immigration laws or
 4   immigration regulations. See 18 U.S.C. § 1546(a); see also United States v. Chu, 5 F.3d
 5   1244, 1247 (9th Cir. 1993). The allegations contained in Mr. Samal’s mail fraud count
 6   match the elements of 18 U.S.C. § 1546(a).
 7          Specifically, the mail fraud count alleges that Mr. Samal “knowingly,” and “with
 8   the intent to defraud,” caused “materially” “false statements and fraudulent documents in
 9   I-129 petitions and related materials . . . to be sent to the United States Department of
10   Homeland Security [] and United States Department of State [].” Dkt. 47 at 2, 5, 6. The
11   crux of the scheme, as alleged by the Government, was that Mr. Samal’s businesses,
12   Divensi, Inc. and Azimetry, Inc. fraudulently obtained H-1B work visas for
13   foreign-national employees for purposes of creating a pool of H-1B employees with
14   long-term work status, and then made profits by marketing those employees to large
15   corporate clients for short-term projects without informing those clients that the work
16   authorizations had been obtained through fraud. The false statements in I-129 petitions
17   and forged end-client letters asserted that the named employees had already been
18   earmarked for specialty-occupation projects and that the purported projects had durations
19   equal to the maximum period of time available under the H-1B program. In fact, the
20   Government alleged that the employees had not been earmarked for the projects described
21   in the petitions. Id. at 5-6.
22          Thus, it is patently clear that these allegations established an offense of visa fraud
23   in violation of 18 U.S.C. § 1546. See Wang, 944 F.3d at 1087 (applying the
24   cross-reference provision under U.S.S.G. § 2B1.1(c)(3) after comparing Wang’s mail
25   fraud count with the elements of 18 U.S.C. § 1546(a)). This is further corroborated by the
26   fact that Mr. Samal was charged with visa fraud in two previous charging instruments in
27   this case. Dkt. 1, 15. In addition, Mr. Samal’s mail fraud count met the first and second
28   requirements of § 2B1.1(c)(3), because § 2B1.1(c)(1) and (c)(2) did not apply to his mail

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                       Law Office of Neil Fox, PLLC
                                                                           2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                    Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 13                                         206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                 Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 14 of 23



 1   fraud conviction, and his conviction was under a general fraud statute. As such, the
 2   cross-reference provision applies.
 3          Consequently, because § 2L2.1 more aptly and specifically covered the visa fraud
 4   offense that Mr. Samal’s mail fraud conviction established, the Court should have
 5   followed the cross-reference and applied § 2L2.1 to this conviction. Under this section,
 6   the applicable advisory Guideline range would be calculated as follows:
 7          § 2L2.1(a)             Base level                     11
 8          § 2L2.1(b)(2)(C)       100+ documents                 +9
 9                                         or
10          § 2L2.1(b)(2)(B)       25-99 documents                +68
11          § 3C1.1                Obstruction of justice         +2
12          § 3B1.1(a)             Organizer                      +4
13          § 3E1.1(a)             Acceptance of Resp.            -3
14                                                                ________
            Total                                                 23 or 20
15
            With a criminal history category of II,9 the advisory Guideline ranges would either
16
     be 37-46 months or 51-63 months (depending on the number of fraudulent petitions).
17
            c.      Mr. Samal Had the Right to Effective Assistance of Counsel at
18                  Sentencing
19          The Sixth Amendment’s right to counsel unquestionably extends to sentencing
20   hearings, long understood to be a “critical stage” of a prosecution. United States v.
21   Yamashiro, 788 F.3d 1231, 1234-35 (9th Cir. 2015). As such, a defendant has a right to
22   counsel at sentencing. See Mempa v. Rhay, 389 U.S. 128, 136-37 (1967) (holding that
23
            8
24                   As noted above, fn 1, supra, prior counsel claimed that there were less than 100
     fraudulent documents, while the Government claimed the number wsa over 250. Ex. 1 at 1, ¶ 4;
25
     Ex 2 at 2, ¶ 2. Either way, the advisory Guideline range is lower than that ultimately calculated
26   by the Court. This difference will require resolution upon resentencing.

27          9
                      On appeal, Mr. Samal argued that the correct criminal history was “I” because he
     was not on probation at the time of beginning of the offenses in this case. He reserves the right
28
     to raise this issue in a resentencing hearing.
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                           Law Office of Neil Fox, PLLC
                                                                               2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                        Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 14                                             206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                 Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 15 of 23



 1   Sixth Amendment right to counsel extends to sentencing proceedings, recognizing that
 2   assistance of counsel “assume[s] increased significance when it is considered that . . . the
 3   eventual imposition of sentence on the prior plea of guilty is based on the alleged
 4   commission of offenses for which the accused is never tried.”).
 5          Accordingly, the Sixth Amendment guarantees the right of effective assistance of
 6   counsel at sentencing which is measured by the two-part test set out in Strickland v.
 7   Washington, 466 U.S. 668 (1984). See Lafler v. Cooper, 566 U.S. 156, 165 (2012);
 8   Glover v. United States, 531 U.S. 198, 202-04 (2001); Daire v. Lattimore, 812 F.3d 766,
 9   767 (9th Cir. 2016) (en banc). “Even though sentencing does not concern the defendant’s
10   guilt or innocence, ineffective assistance of counsel during a sentencing hearing can result
11   in Strickland prejudice.” Lafler, 566 U.S. at 165.
12          In 2016, in Daire v. Lattimore, supra, the Ninth Circuit, sitting en banc, overruled
13   prior circuit precedent10 that had held that the Supreme Court had not definitively
14   determined that Strickland governed claims for ineffective assistance of counsel in
15   noncapital sentencing proceedings. Daire was based on the Supreme Court’s decision in
16   Glover, which reversed a Seventh Circuit decision rejecting a claim under Strickland
17   where counsel had failed to argue that money laundering counts should be “grouped” with
18   other counts for sentencing purposes. Because “grouping” would only lower the offense
19   level by 2 points, the resulting range difference would only have been 6 to 21 months,
20   which, in the view of the Seventh Circuit, was not significant enough to satisfy the
21   prejudice prong of Strickland. Glover, 531 U.S. at 199-202. The Supreme Court held that
22   its own precedent did not support the engrafting of any additional prejudice onto the
23   Strickland standard:
24          Authority does not suggest that a minimal amount of additional time in
            prison cannot constitute prejudice. Quite to the contrary, our jurisprudence
25          suggests that any amount of actual jail time has Sixth Amendment
            significance. . . .
26
27
            10
                   Cooper-Smith v. Palmateer, 397 F.3d 1236, 1244 (9th Cir. 2005); Davis v. Grigas,
28
     443 F.3d 1155, 1158 (9th Cir. 2006).
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                        Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                     Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 15                                          206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                  Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 16 of 23



 1           ...
 2                  The Seventh Circuit’s rule is not well considered in any event,
             because there is no obvious dividing line by which to measure how much
 3           longer a sentence must be for the increase to constitute substantial
             prejudice. Indeed, it is not even clear if the relevant increase is to be
 4           measured in absolute terms or by some fraction of the total authorized
             sentence. . . . Although the amount by which a defendant’s sentence is
 5           increased by a particular decision may be a factor to consider in determining
             whether counsel’s performance in failing to argue the point constitutes
 6           ineffective assistance, under a determinate system of constrained discretion
             such as the Sentencing Guidelines it cannot serve as a bar to a showing of
 7           prejudice. . . .
 8           ...
 9           We hold that the Seventh Circuit erred in engrafting this additional
             requirement onto the prejudice branch of the Strickland test. This is not a
10           case where trial strategies, in retrospect, might be criticized for leading to
             a harsher sentence. Here we consider the sentencing calculation itself, a
11           calculation resulting from a ruling which, if it had been error, would have
             been correctable on appeal.
12
     Glover, 531 U.S. at 203-04 (emphasis added).
13
             Under the two-prong standard of Strickland, first, a defendant must show that
14
     counsel’s performance was so deficient that it “fell below an objective standard of
15
     reasonableness.” Strickland, 466 U.S. at 686. Under Strickland’s second prong, prejudice,
16
     a defendant need not prove that “counsel’s deficient conduct more likely than not altered
17
     the outcome in the case,” but rather only must demonstrate there is a “reasonable
18
     probability that, but for counsel’s unprofessional errors, the result of the proceeding would
19
     have been different. A reasonable probability is a probability sufficient to undermine
20
     confidence in the outcome.” Strickland, 466 U.S. at 693-94.
21
             With regard to the first prong of Strickland, as reflected in various restatements of
22
     professional standards,11 part of the duty of effective representation at sentencing includes
23
24
25           11
                       The Supreme Court has “long referred” to the ABA standards as “as guides to
26   determining what is reasonable.” Wiggins v. Smith, 539 U.S. 510, 524 (2003) (quoted in
     Browning v. Baker, 875 F.3d 444, 472 (9th Cir. 2017). Of course, “[r]estatements of professional
27   standards . . . can be useful as ‘guides’ to what reasonableness entails, but only to the extent they
     describe the professional norms prevailing when the representation took place.” Bobby v. Van
28
     Hook, 558 U.S. 4, 7 (2009).
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                              Law Office of Neil Fox, PLLC
                                                                                  2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                           Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 16                                                206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                 Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 17 of 23



 1   knowledge of the sentencing consequences. The Supreme Court has “recognized the
 2   superior ability of trained counsel in the ‘examination into the record, the research of the
 3   law, and marshalling of arguments on [the client’s] behalf.’” Jones v. Barnes, 463 U.S.
 4   745, 751 (1983) (quoting Douglas v. California, 372 U.S. 353, 358 (1963)). This includes
 5   an obligation for defense counsel to thoroughly investigate “law and facts relevant to
 6   plausible options” for the defense, Strickland, 466 U.S. at 690, and a duty to investigate
 7   the defendant’s “most important defense.” Sanders v. Ratelle, 21 F.3d 1446, 1457 (9th Cir.
 8   1994). See also United States v. Boothroyd, 403 F. Supp. 2d 1011, 1016 (D. Or. 2005)
 9   (“Failure to investigate or prepare adequately for sentencing may render counsel
10   ineffective.”).
11          Regarding sentencing issues, the American Bar Association’s Criminal Justice
12   Standards for the Defense Function (4th ed. 2015)12 provides in part:
13                 (a) Early in the representation, and throughout the pendency of the
            case, defense counsel should consider potential issues that might affect
14          sentencing. Defense counsel should become familiar with the client’s
            background, applicable sentencing laws and rules, and what options might
15          be available as well as what consequences might arise if the client is
            convicted. . . .
16
                   (b) Defense counsel’s preparation before sentencing should include
17          learning the court’s practices in exercising sentencing discretion; the
            collateral consequences of different sentences; and the normal pattern of
18          sentences for the offense involved, including any guidelines applicable for
            either sentencing and, where applicable, parole. The consequences
19          (including reasonably foreseeable collateral consequences) of potential
            dispositions should be explained fully by defense counsel to the client.
20
                   (c) Defense counsel should present all arguments or evidence which
21          will assist the court or its agents in reaching a sentencing disposition
            favorable to the accused. . . .
22
     Standard 4-8.3 Sentencing (emphasis added).
23
            In light of these minimum requirements for an attorney to be aware of the
24
     sentencing consequences of a conviction and the duty to advocate on behalf of his or her
25
     client at sentencing to protect the client’s interests, courts have repeatedly found
26
27          12

     Https://www.americanbar.org/groups/criminal_justice/standards/DefenseFunctionFourthEdition/
28
     (accessed 08/29/21).
     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                       Law Office of Neil Fox, PLLC
                                                                           2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                    Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 17                                         206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 18 of 23



 1   ineffectiveness where attorneys failed in their role during this phase of a case, specifically
 2   by failing to argue the proper sentence structure:
 3                 *       United States v. Boothroyd, 403 F. Supp. 2d at 1016 (failure
            to investigate and pursue the safety valve fell below the objective standard
 4          of reasonableness);
 5                *       United States v. Rodriguez, 676 F.3d 183 (D.C. Cir. 2012)
            (counsel did not advocate properly for a “safety valve”);
 6
                   *       United States v. Franks, 230 F.3d 811, 814 (5th Cir. 2000)
 7          (finding failure to dispute a sentencing enhancement under the guidelines
            to be unreasonable)
 8
                   *      United States v. Abney, 812 F.3d 1079 (D.C. Cir. 2016)
 9          (counsel failed to move to continue sentencing to take advantage of Fair
            Sentencing Act, which would have arguably reduced mandatory minimum
10          by half);
11                 *       United States v. Tucker, 603 F.3d 260 (4th Cir. 2010) (failure
            to object to use of prior conviction);
12
                   *       United States v. Franks, 230 F.3d 811, 814 (5th Cir. 2000)
13          (finding failure to dispute a sentencing enhancement under the guidelines
            to be unreasonable);
14
                    *      United States v. Washington, 619 F.3d 1252 (10th Cir. 2010)
15          (failing to understand the impact of “relevant conduct” under the sentencing
            guidelines and, as a result, failing to adequately advise the defendant of the
16          consequences);
17                  *      Theus v. United States, 611 F.3d 441 (8th Cir. 2010) (counsel
            ineffective in failing to object either in the trial court or on appeal to the
18          district court’s error in imposing a ten-year mandatory minimum sentence
            for a quantity of cocaine that required only a five-year minimum sentence);
19
                   *      United States v. Leonti, 326 F.3d 1111 (9th Cir. 2003)
20          (attorney’s failure to assist client’s cooperation which led to failure of
            Government to file substantial assistance motion);
21
                   *      Howell v. United States, 2020 U.S. Dist. LEXIS 122467 at
22          *11, 8:20-cv-476-T-27AEP (M.D. Fla, 7/13/20) (“An attorney's failure to
            identify a guidelines error that results in a different range may constitute
23          deficient performance.”)
24                 d.      Prior Counsel Was Ineffective
25          Here, Ms. Scanlan’s and Mr. Suffian’s performance “fell below an objective
26   standard of reasonableness.” Strickland, 466 U.S. at 686. Although they fought to reduce
27   Mr. Samal’s exposure to prison time and strongly advocated for a significantly lesser
28   sentence than the Government was recommending, they failed to object to the use of §

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                        Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                     Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 18                                          206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 19 of 23



 1   2B1.1 to calculate the advisory Guideline range and in fact relied on that provision as
 2   well. They failed to argue that the mail fraud conviction should have been cross-
 3   referenced to § 2L2.1, which would have led to a much lower advisory Guideline range
 4   than what the Court applied. There could be no tactical reason not to apply a lower
 5   guideline range which clearly applied.
 6           To be sure, the Ninth Circuit did not issue its decision in Wang until December 16,
 7   2019 – about three months after sentencing in Mr. Samal’s case. However, as noted,
 8   Wang did not overrule any cases nor did it break new ground. Wang relied on 20-year-old
 9   Circuit precedent in Velez. Thus, even if Wang never came out, counsel’s performance
10   would still have been deficient for not arguing the proper cross-reference provision for
11   Count I was § 2L2.1.
12           In terms of prejudice, in Wang, the Ninth Circuit held that the application of the
13   wrong advisory Guideline that increased someone’s sentence constituted “plain error”
14   which implicated the defendant’s substantial rights to “the fairness, integrity, or public
15   reputation of judicial proceedings.” Wang, 944 F.3d at 1090. While the “plain error”
16   standard does not literally apply here, the concept is similar to the prejudice required for
17   Strickland. See Griffith v. United States, 871 F.3d 1321, 1339 (11th Cir. 2017) (“Whether
18   the prediction of how often the use of an erroneously high guidelines range will result in
19   prejudice differs depending on whether the issue is raised in the context of plain error
20   review on direct appeal or as part of an ineffective assistance of counsel claim in a § 2255
21   proceeding is one we need not decide in this case. If Griffith proves the factual allegations
22   he has made, he will have shown that counsel’s failure to render reasonably effective
23   assistance not only resulted in an erroneously higher guidelines range but it also caused
24   the sentencing court to apply an inapplicable statutory mandatory minimum for Count
25   1.”).
26           Moreover, the Strickland standard is met if there is only a “reasonable probability
27   that, but for counsel’s unprofessional errors, the result of the proceeding would have been
28   different.” Strickland, 466 U.S. at 694. “When a defendant is sentenced under an incorrect

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                       Law Office of Neil Fox, PLLC
                                                                           2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                    Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 19                                         206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                 Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 20 of 23



 1   Guidelines range—whether or not the defendant's ultimate sentence falls within the correct
 2   range—the error itself can, and most often will, be sufficient to show a reasonable
 3   probability of a different outcome absent the error.” Molina-Martinez v. United States, 136
 4   S. Ct. at 1345.
 5          Here, there is a reasonable probability that had prior counsel argued that the proper
 6   advisory Guideline should have been cross-referenced to § 2L2.1, the Court would have
 7   applied the lower range (as required by Velez and Wang), either 37-46 months or 51-63
 8   months. Strickland prejudice is met.
 9          e.      If the Government Argues Waiver or Procedural Default Because
                    this Issue Was Not Raised on the Direct Appeal, Prior Counsel
10                  Was Ineffective
11          The procedurally proper way of raising a claim of ineffective assistance of counsel
12   is by means of a § 2255 petition. Massaro v. United States, 538 U.S. 500, 504-06 (2003);
13   United States v. Walter-Eze, 869 F.3d 891, 907 (9th Cir. 2017). This is exactly what the
14   Ninth Circuit ruled in Mr. Samal’s direct appeal, particularly in light of his appeal waiver.
15   Dkt. 98 at 2 (“As the language of the appeal waiver contemplates, any claim of ineffective
16   assistance of counsel may be raised in a 28 U.S.C. § 2255 motion.”).
17          Mr. Samal’s prior counsel raised an ineffectiveness argument on direct appeal, an
18   argument related to the calculation of the criminal history (whether Mr. Samal was on
19   probation or not at the time of the offense). However, counsel did not raise the issue
20   raised in this motion. To the extent that the Government argues that Mr. Samal has in any
21   way waived or procedurally defaulted the arguments raised in this motion, this Court
22   should find that appellate counsel was ineffective in violation of the Fifth Amendment’s
23   Due Process Clause and Evitts v. Lucey, 469 U.S. 387 (1985).
24          V.      Conclusion
25          As noted, Mr. Samal’s lawyers, while clearly vigorous advocates, unfortunately
26   missed the forest for the trees. They spent much time arguing about various crime related
27   adjustments applicable to the wrong Guideline, rather than centering on the proper
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                       Law Office of Neil Fox, PLLC
                                                                           2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                    Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 20                                         206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
              Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 21 of 23



 1   Guideline. Mr. Samal’s Sixth Amendment rights were violated and the Court should grant
 2   relief by holding a new sentencing hearing.
 3         DATED this 3rd day of September 2021.
 4                Respectfully submitted,
 5                s/ Neil M. Fox
                  Attorney for Defendant/Movant
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                  Law Office of Neil Fox, PLLC
                                                                      2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY               Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 21                                    206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
               Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 22 of 23



 1                                          Verification
 2          I, Neil M. Fox, hereby verify that I am the attorney for Pradyumna Kumar Samal.
 3   I am filing this Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence
 4   by a Person in Federal Custody on behalf of Mr. Samal at his request. I am verifying the
 5   motion, but I also verify this accompanying memorandum and know that the facts set forth
 6   in the petition and accompanying memorandum are true, either from my own personal
 7   knowledge or upon information and belief.
 8          I certify or declare under penalty of perjury that the foregoing is true and
     correct.
 9
            Dated this 3rd day of September 2021, at Seattle, Washington.
10
            s/ Neil M. Fox
11          Attorney for Movant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                      Law Office of Neil Fox, PLLC
                                                                          2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                   Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 22                                        206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
                Case 2:21-cv-01206 Document 2 Filed 09/03/21 Page 23 of 23



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on the 3rd day of September 2021, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to attorney of record for the Plaintiff and all other parties.
 5          I certify or declare under penalty of perjury that the foregoing is true and
 6   correct.
 7          Dated this 3rd day of September 2021, at Seattle, Washington.
 8
 9                 s/ Neil M. Fox
                   Attorney for Movant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MEMORANDUM IN SUPPORT OF MOTION UNDER 28 U.S.C.                        Law Office of Neil Fox, PLLC
                                                                            2125 Western Ave., Suite 330
     § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY                     Seattle, Washington 98121
     A PERSON IN FEDERAL CUSTODY - Page 23                                          206-728-5440

     Samal v. United States, C_______ (CR18-0214 JLR)
